DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Henckel  on 05/23/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 7, lines 2-3: “the tension element” is changed to: -- the tension element of the first and second rotor blade segments --
Claim 7, line 4: “the tension element” is changed to: -- the tension element of the first and second rotor blade segments --
Claim 8, line 3: “the tension element” is changed to: -- the tension element of the first and second rotor blade segments --
Claim 8, line 4: “the tension element” is changed to: -- the tension element of the first and second rotor blade segments --
Claim 11, line 1: -- comprising: -- is inserted after “turbine,”.
Claim 13, line 3 “in claim 10” is changed to “in claim 11”.
	 Claim 16 now reads:
 (Currently Amended)  A method for repairingthe rotor ofthe wind turbine as claimed in claim11, comprising:
releasing a third tension element from a third cutout of a connection of the at least one rotor blade to the rotor hub, 
enlarging the third cutout to a larger diameter and forming an internal thread, and
fastening the rotor blade to the rotor hub by screwing a  a larger diameter into the third cutout.

	The above changes to the claim is to correct a typo; clear 112 second issues in the claims and provide proper dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745